DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 7-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brewer (USPN 8359692).
Brewer teaches a toothbrush comprising a plurality of bristles (117), arranged in multiple rows on a bottom part of a resilient material (102; figure 4).  The bottom part is divided into three parts (figure 3/4) and is folded in a c-shape to form a head part.  There is a grip part (190, 197) coupled to a rear surface of the bottom part.  The head part folded in the c-shape is in close contact with a user’s teeth during use.  The head has an I-shape mode (figure 12) where the head part is unfolded in an elongated shape and a U-shape mode (figure 14) wherein the head part is bent in a round shape according to an arrangement shape of the teeth to easily clean the teeth.  The grip part is coupled to the head part.  
With regards to claim 8, there is a first and second wing (figure 12-14, wings are parts on opposite sides of 1032).  The wings are assembled with an end of the grip part such that the two wings .  
Claim(s) 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lim (KR 20140134081).
Lim teaches a toothbrush comprising a plurality of bristles (13), arranged in multiple rows on a bottom part of a resilient material (11).  The bottom part is divided into three parts (figure 1) and is folded in a c-shape to form a head part.  There is a grip part (20) coupled to a rear surface of the bottom part.  The head part folded in the c-shape is in close contact with a user’s teeth during use.  The head has an I-shape mode (figure 1) where the head part is unfolded in an elongated shape and a U-shape mode (figure 4/5) wherein the head part is bent in a round shape according to an arrangement shape of the teeth to easily clean the teeth.  The grip part is coupled to the head part.  
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 includes limitations directed to the means for rotating the first and second wings between the I-move and the U-mode.  None of the prior art teach the limitations as claimed nor would it have been obvious to modify the prior art to achieve the claimed invention since there is no motivation to do so.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723